19-3920
     USA v. Kahn



 1                       UNITED STATES COURT OF APPEALS

 2                             FOR THE SECOND CIRCUIT

 3                                           ------

 4                                  August Term, 2020

 5               (Argued: December 17, 2020            Decided: July 13, 2021)

 6                                  Docket No. 19-3920

 7   _________________________________________________________

 8   UNITED STATES OF AMERICA,

 9                                           Plaintiff-Appellee,

10                                  - v. -

11   JEFFREY KAHN, as co-executor of the estate of HAROLD KAHN,
12   and JOEL KAHN, as co-executor of the estate of HAROLD KAHN,



13                                    Defendants-Appellants.
14   _________________________________________________________

15   Before: KEARSE, BIANCO, and MENASHI, Circuit Judges.

16               Appeal from a judgment of the United States District Court for the

17   Eastern District of New York, Kiyo A. Matsumoto, Judge, in favor of the government
 1   against defendants as co-executors of the estate of Harold Kahn ("Kahn"), in the

 2   principal penalty amount of $4,264,728, plus statutory additions and interest, for

 3   Kahn's undisputedly willful failure, in violation of 31 U.S.C. § 5314, to file in 2009 a

 4   Report of Foreign Bank and Financial Accounts ("FBAR") for his two foreign bank

 5   accounts whose balances, at the time of his failure to file, totaled $8,529,456. The

 6   district court granted the government's motion for summary judgment on the ground

 7   that, under 31 U.S.C. § 5321 as amended in 2004, the maximum penalty for Kahn's

 8   failure to file an FBAR is 50 percent of the aggregate balance in the accounts at the

 9   time of that failure; the court rejected defendants' contention that a 1987 Treasury

10   Department regulation, 31 C.F.R. § 1010.820(g)(2), limits the government's authority

11   to impose penalties for willful FBAR violations to $100,000 per account. See United

12   States v. Kahn, 17-cv-7258, 2019 WL 8587295 (E.D.N.Y. Sept. 23, 2019). On appeal,

13   defendants pursue their contention that the regulation trumps the later-amended

14   statute. We conclude that the district court correctly ruled that the penalty limitation

15   provided in the 1987 regulation, which had tracked the penalty provision enacted in

16   a prior version of the statute, was superseded by the 2004 statutory amendment

17   increasing the penalty maximum.

18                Affirmed.

                                               -2-
 1                Judge Menashi dissents in a separate opinion.

 2                       JULIE      CIAMPORCERO AVETTA, Tax Division,
 3                               Department of Justice, Washington, D.C. (Richard E.
 4                               Zuckerman, Principal Deputy Assistant Attorney
 5                               General, Joshua Wu, Deputy Assistant Attorney
 6                               General, Francesa Ugolini, Geoffrey J. Klimas,
 7                               Attorneys, Tax Division, Department of Justice,
 8                               Washington, D.C.; Seth D. DuCharme, Acting United
 9                               States Attorney for the Eastern District of New York,
10                               New York, New York, on the brief), for Plaintiff-
11                               Appellee.

12                       JAMES N. MASTRACCHIO, Washington, D.C. (Daniel G.
13                           Strickland, Eversheds Sutherland (US), Washington,
14                           D.C., on the brief), for Defendants-Appellants.



15   KEARSE, Circuit Judge:

16                Defendants Jeffrey and Joel Kahn, as co-executors of the estate of Harold

17   Kahn ("Kahn"), appeal from a judgment of the United States District Court for the

18   Eastern District of New York, Kiyo A. Matsumoto, Judge, in favor of the United States

19   against defendants as co-executors of the Kahn estate (the "Estate") in the principal

20   penalty amount of $4,264,728, plus statutory additions and interest, for Kahn's

21   undisputedly willful failure, in violation of 31 U.S.C. § 5314, to file in 2009 a Report

22   of Foreign Bank and Financial Accounts ("FBAR") for his two foreign bank accounts

23   whose balances, at the time of the failure to file, totaled $8,529,456. The district court

                                               -3-
 1   granted the government's motion for summary judgment on the ground that, under

 2   31 U.S.C. § 5321 as amended in 2004 (the "2004 Statute"), the maximum permissible

 3   penalty for Kahn's failure to file an FBAR is 50 percent of the aggregate balance in the

 4   accounts at the time of the failure to file; the court rejected the Estate's contention that

 5   the government's authority to impose penalties for willful FBAR violations is limited

 6   by a 1987 Treasury Department (or "Treasury") regulation, 31 C.F.R. § 1010.820(g)(2),

 7   to $100,000 per account (the "1987 Regulation"). On appeal, the Estate pursues its

 8   contention that the 1987 Regulation trumps the later-amended statute. We conclude

 9   that the district court correctly ruled that the penalty limitation provided in the 1987

10   Regulation--which reflected the penalty provision in the 1986 version of the statute--

11   was superseded by the 2004 amendment to the statute increasing the penalty

12   maximum; and we affirm the judgment.




13                                      I. BACKGROUND




14                As discussed in greater detail in Part II below, a United States person

15   with an interest in foreign financial accounts having an aggregate value of more than




                                                -4-
 1   $10,000 is required each year to file an FBAR. See 31 U.S.C. § 5314; 31 C.F.R.

 2   § 1010.350(a); 31 C.F.R. § 1010.306(c).




 3   A. The Facts

 4                  The facts of this case are not in dispute, as the parties have stipulated as

 5   follows:

 6                       1. Harold Kahn . . . willfully failed to file Form
 7                  TD F 90-22.1, Report of Foreign Bank and Financial Accounts
 8                  ("FBAR") for the 2008 year as required by 31 U.S.C. § 5314 and
 9                  implementing regulations.

10                        2. The filing due date for the 2008 FBAR was June 30, 2009.

11                        3. The 2008 FBAR should have reported two bank accounts
12                  held by Mr. Kahn at Credit Suisse, Switzerland.

13                         4. Each account held over $100,000 and the aggregate value
14                  in the two Credit Suisse accounts was $8,529,456, as of June 30,
15                  2009.

16                         5. The Internal Revenue Service assessed a willful penalty
17                  for the failure to file the 2008 FBAR in the amount of $4,264,728,
18                  which represents 50% of the aggregate account balance as of June
19                  30, 2009, pursuant to 31 U.S.C. § 5321(a)(5).

20   (Stipulation of Fact dated September 14, 2018.)




                                                 -5-
 1                It was also undisputed that after the Internal Revenue Service ("IRS")

 2   assessed the penalty, Kahn passed away without making payment and that the

 3   assessment has not been paid by the Estate. (See, e.g., Complaint ¶ 36; Answer ¶ 36.)

 4   The government commenced the present action seeking judgment against the Estate

 5   in the amount of the assessment, plus additional statutory penalties and interest.

 6                Given the above stipulated facts, the dispute centered on the maximum

 7   amount the IRS was allowed to assess as a penalty. The government contended that

 8   the 2004 Statute, 31 U.S.C. § 5321(a)(5)(C), which provided that the maximum

 9   assessable penalty was the greater of $100,000 or 50 percent of the aggregate account

10   balance at the time of the violation--in this case $4,264,728--is to be applied. The

11   Estate contended that the permissible penalty was limited to $100,000 per account--or

12   a total of $200,000--under 31 C.F.R. § 1010.820(g)(2), the 1987 Regulation. Each side

13   moved for summary judgment.




14   B. The District Court's Decision

15                In a well-reasoned opinion, the district court granted the government's

16   motion and denied that of the Estate. See United States v. Kahn, 17-cv-7258, 2019 WL

17   8587295 (E.D.N.Y. Sept. 23, 2019) ("D.Ct. Op."). The court noted that the Bank Secrecy

                                              -6-
 1   Act ("BSA"), as enacted in 1970, required United States persons to report their

 2   relationships with foreign financial institutions. See id. at *4. Congress authorized the

 3   Secretary of the Treasury (the "Secretary") to promulgate regulations for

 4   implementation and enforcement of the reporting requirement; and the Secretary

 5   adopted the FBAR form. See id.

 6                In 1986, focusing on money-laundering-related violations of the BSA,

 7   Congress added a civil money penalty that could be levied against private individuals

 8   for their willful failures to file FBARs. The maximum penalty was set at "the greater

 9   of" $25,000 or "an amount (not to exceed $100,000) equal to the balance in the account

10   at the time of the violation." 31 U.S.C. § 5321(a)(5)(B)(ii)(I)-(II) (1988) (the "1986

11   Statute"). In 1987, the Secretary promulgated the 1987 Regulation on which the Estate

12   relies, currently located at 31 C.F.R. § 1010.820(g), which reflected the 1986 Statute's

13   maximum penalty provision "almost verbatim," D.Ct. Op, 2019 WL 8587295, at *5.

14                The 2004 Statute increased the civil penalty for willful behavior to its

15   present level, making the maximum penalty for failure to file an FBAR the greater of

16   $100,000 or 50 percent of the aggregate balance in the accounts at the time of the

17   violation. See id. at *6; 31 U.S.C. § 5321(a)(5)(C)(i). The district court noted that

18   despite that 2004 statutory change, the Secretary did not amend the 1987 Regulation's

                                               -7-
 1                now-inconsistent FBAR penalty provision. The IRS, which
 2                enforced the penalty provision, took the position that revisions
 3                were not necessary as the statute was "self-executing." Internal
 4                Revenue Manual, 4.26.16.4.5.1--FBAR Willfulness Penalty (July 1,
 5                2008). The IRS thus began to impose penalties in excess of the
 6                regulatory cap, which it considered to be superseded. See id. And
 7                as of June 30, 2009, the FBAR penalty regulation, despite its
 8                apparent obsolescence, remained codified in the Code of Federal
 9                Regulations.

10   D.Ct. Op, 2019 WL 8587295, at *7.

11                Although the Estate argued that the regulation stating that the Secretary

12   "may assess . . . a civil penalty" on any person who willfully violates the FBAR

13   requirement, 31 C.F.R. § 1010.820(g) (emphasis added), is not inconsistent with the

14   2004 statutory language, the district court rejected that contention. The court noted

15   that while the regulation states that the Secretary may impose such a penalty only up

16   to a maximum of $25,000, the statute provides that the maximum "'shall be increased

17   to the greater of (I) $100,000, or (II) 50 percent'" of the unreported aggregate balance.

18   D.Ct. Op, 2019 WL 8587295, at *8 (quoting 31 U.S.C. § 5321(a)(5)(C)(i) (emphasis in

19   D.Ct. Op)). The court reasoned that the use of the mandatory "shall be" phrase

20   "shows that Congress did not intend to delegate the determination of the maximum

21   penalty to the Secretary." D.Ct. Op, 2019 WL 8587295, at *9 (internal quotation marks

22   omitted). The court stated that

                                               -8-
 1                [t]he Secretary may, on a case-by-case basis, impose penalties
 2                below the statutory maximum. But he cannot effectively abrogate the
 3                statute and the maximum penalty specifically set by Congress by
 4                promulgating (or failing to repeal) a regulation providing a different
 5                penalty ceiling.

 6   Id. (emphasis added).

 7                Concluding that the regulation is inconsistent with the plain language

 8   of the amended statute, the court granted summary judgment in favor of the

 9   government on the ground that the 1987 Regulation is no longer valid, and that the

10   assessment against the Estate of $4,264,728, i.e., 50 percent of the aggregate balance

11   in Kahn's two foreign accounts at the time of his willful violation--the statutory

12   maximum--was therefore permissible.




13                                      II. DISCUSSION




14                On appeal, the Estate contends that the district court erred in refusing to

15   limit the per-willful-violation maximum penalty for failure to file an FBAR to the

16   $100,000-per-account maximum set by the 1987 Regulation, arguing principally that

17   the regulation is not inconsistent with the 2004 Statute, that the court misinterpreted

18   the statute's use of the word "shall," and that in any event, the rule of lenity requires

                                               -9-
 1   that any ambiguity be resolved in the Estate's favor. Because the parties have

 2   stipulated to the facts, the "only inquiry is which party is entitled to judgment as a

 3   matter of law." Ace Auto Body & Towing, Ltd. v. City of New York, 171 F.3d 765, 771 (2d

 4   Cir. 1999). Reviewing that question de novo, we conclude that, in granting summary

 5   judgment to the government, the district court made no error.




 6   A. The Statutory Provisions and the 1987 Regulation

 7                The BSA, as enacted by Congress in 1970, introduced a requirement that

 8   United States persons report their relationships with foreign financial institutions.

 9   See 31 U.S.C. § 1121(a) (1970). The BSA authorized the Secretary to promulgate

10   regulations for the implementation and enforcement of that reporting requirement.

11   See 31 U.S.C. § 1053-54 (1970). But with respect to willful failures to comply, Congress

12   authorized    imposition    of   civil   monetary     penalties   only   on   "domestic

13   financial institutions" and their agents--not on individuals; and it gave the Secretary

14   discretion to determine, on a case-by-case basis, whether to impose such a penalty,

15   but only up to $1,000. 31 U.S.C. § 1056(a) (1970). In 1972, the Secretary issued a

16   regulation--tracking the 1970 statutory language nearly verbatim--permitting the

17   Secretary to assess a civil penalty of up to $1,000 on domestic financial institutions

                                               - 10 -
 1   and their agents that willfully violated BSA-related regulations. See 31 C.F.R. § 103.47

 2   (1972); 37 Fed. Reg. 6912, 6915 (April 5, 1972).

 3                In the 1986 Statute, for willful failures to file an FBAR, Congress added

 4   authorization for the Secretary to impose a civil monetary penalty on individuals.

 5   The 1986 Statute provided that "[t]he amount" of a "civil money penalty" for "a failure

 6   to report" a foreign account "shall not exceed"

 7                the greater of--

 8                       (I) an amount (not to exceed $100,000) equal to the balance in
 9                the account at the time of the violation; or

10                       (II) $25,000.

11   31 U.S.C. § 5321(a)(5)(B)(ii) (1988) (emphases added). In 1987, the Secretary issued the

12   1987 Regulation stating that, "after October 27, 1986"--the effective date of the 1986

13   Statute--"[f]or any willful" "failure to report" a foreign account, "the Secretary may

14   assess"

15                a civil penalty not to exceed the greater of the amount (not to
16                exceed $100,000) equal to the balance in the account at the time of
17                the violation, or $25,000.

18   31 C.F.R. § 1010.820(g)(2). Thus, the 1987 Regulation tracked the civil penalty

19   provision introduced by the 1986 Statute.



                                              - 11 -
 1                In 1990, the Secretary established, within the Treasury Department, the

 2   Financial Crimes Enforcement Network ("FinCEN"), whose mission includes

 3   collecting and maintaining information filed under the BSA. In 2002, the Secretary

 4   granted the Director of FinCEN the authority to "implement and administer the [BSA]

 5   . . . including, but not limited to, the promulgation and amendment of regulations and

 6   the assessment of penalties," with the proviso that all regulations "in effect or in use

 7   on the date of enactment of the USA Patriot Act of 2001, shall continue in effect . . .

 8   until superseded or revised." Treasury Order 180-01; Financial Crimes Enforcement

 9   Network, 67 Fed. Reg. 64697 (Oct. 21, 2002) ("Treasury Order 180-01") (emphasis

10   added). A year later, FinCEN delegated its authority for the enforcement of the FBAR

11   requirements--including the authority to assess and collect civil penalties under 31

12   U.S.C. § 5321 and 31 C.F.R. § 1010.820--to the IRS; but FinCEN did not delegate

13   authority to promulgate or amend FBAR regulations.

14                In 2002, the Secretary reported to Congress that "the IRS estimate[d] that

15   there may be as many as 1 million U.S. taxpayers who have signature authority or

16   control over a foreign bank account and may be required to file FBARs," and that the

17   rate of compliance with that requirement may be "less than 20 percent." Secretary of

18   the Treasury, A Report to Congress in Accordance with § 361(b) of the USA PATRIOT Act

                                              - 12 -
 1   (April 26, 2002), at 6 ("Secretary's 2002 Report to Congress").        Congress then

 2   considered amending the FBAR failure-to-file penalty provisions. Both the House of

 3   Representatives and the Senate proposed to add a civil penalty for non-willful failures

 4   to file; for those failures the House proposed a maximum penalty of $5,000, and the

 5   Senate proposed a maximum of $10,000. As to willful failures, the House proposed

 6   to retain the existing penalty provision, whereas the Senate proposed raising the

 7   maximum penalty to levels that could substantially exceed the existing $100,000

 8   maximum, pegged to the balances in the unreported accounts. See H.R. Conf. Rep.

 9   108-775 at 615 (Oct. 7, 2004), reprinted in 2004 U.S.C.C.A.N. 1341, 1647. The Senate

10   proposal was adopted, see id., and in the 2004 Statute Congress amended the penalty

11   provisions to read--as of the date of enactment, and as they do today--as follows:




                                             - 13 -
 1                     (A) Penalty authorized.--The Secretary of the Treasury may
 2               impose a civil money penalty on any person who violates, or
 3               causes any violation of, any provision of section 5314.

 4                     (B) Amount of penalty.--

 5                          (i) In general.--Except as provided in subparagraph (C),
 6                     the amount of any civil penalty imposed under
 7                     subparagraph (A) shall not exceed $10,000.
 8                          ....

 9                      (C) Willful violations.--In the case of any person willfully
10               violating, or willfully causing any violation of, any provision of
11               section 5314--

12                            (i) the maximum penalty under subparagraph (B)(i)
13                     shall be increased to the greater of--

14                                   (I) $100,000, or

15                                  (II) 50 percent of the amount determined
16                            under subparagraph (D) . . .

17                            ....

18                    (D) Amount.--The amount determined under this
19               subparagraph is--

20                            ....

21                            (ii) in the case of a violation involving a failure to report
22                     the existence of an account or any identifying information
23                     required to be provided with respect to an account, the
24                     balance in the account at the time of the violation.

25   31 U.S.C. § 5321(a)(5) (emphases added).

                                              - 14 -
 1   B. Estate Contentions

 2                 The Estate insists that the 1987 Regulation's penalty maximum, set lower

 3   than the maximum provided by the 2004 Statute, presents no inconsistency with the

 4   2004 Statute. In support, the Estate asserts that the Secretary has broad rulemaking

 5   authority, citing a series of BSA provisions (as currently codified) that say the

 6   Secretary "may . . . exempt" "a reasonable classification of persons . . . from" the FBAR

 7   requirement, "may . . . decide[ to] apply[]" the regulation to accounts in fewer than all

 8   foreign countries, "may prescribe . . . the magnitude of transactions" to be regulated,

 9   "may . . . exempt" a "kind of transaction[] . . . from . . . reg[u]lation," and "may prescribe

10   . . . other matters the Secretary considers necessary" (Estate brief on appeal at 10

11   (internal quotation marks omitted) (emphases in brief)); and it quotes the 2004 Statute

12   provision at 31 U.S.C. § 5321(a)(5)(A), which states that the Secretary "'may impose a

13   civil money penalty on any person who violates, or causes any violation of, any

14   provision of'" the FBAR requirement (Estate brief on appeal at 11 (emphasis in brief)).

15                 Conspicuously absent from this litany, however, is any statutory

16   provision saying that the Secretary may set a maximum penalty level for failure to file

17   an FBAR. Instead, in every version of § 5321 that has authorized the imposition of a

18   civil penalty for failure to file required financial reports, Congress itself has specified

                                                 - 15 -
 1   the maximum penalty that the Secretary was authorized to impose--whether on an

 2   enterprise or an individual, and whether non-willful or willful. And a statute's

 3   general provision that an administrator may issue such other regulations as he

 4   "considers necessary" does not constitute authorization to issue a regulation that

 5   contradicts an express provision of the statute. See, e.g., Ragsdale v. Wolverine World

 6   Wide, Inc., 535 U.S. 81, 86-88 (2002) (invalidating a regulation promulgated pursuant

 7   to the Secretary of Labor's authority to issue "regulations necessary to carry out" the

 8   Family and Medical Leave Act where that regulation was "contrary to the Act's

 9   remedial design" (internal quotation marks omitted)).

10                The meaning of the phrase "may impose a civil penalty" in the 2004

11   Statute, 31 U.S.C. § 5321(a)(5)(A), must be read in light of the provisions that follow,

12   as we "'give effect, if possible, to every clause and word of a statute,'" Panjiva, Inc. v.

13   United States Customs & Border Protection, 975 F.3d 171, 178 (2d Cir. 2020) (quoting

14   Williams v. Taylor, 529 U.S. 362, 404 (2000)), avoiding interpretations that would

15   render one or more of the statute's provisions superfluous. The word "shall," in a

16   statute, indicates a command; what follows the word "shall" is "mandatory, not

17   precatory." Mach Mining, LLC v. Equal Employment Opportunity Commission, 575 U.S.

18   480, 486 (2015).

                                               - 16 -
 1                   Here, instead of permitting the Secretary to establish the maximum

 2   permissible penalty for failures to file FBARs, the 2004 Statute provided that the

 3   "maximum" penalty for a willful failure "shall be increased" to the greater of $100,000

 4   or 50 percent of the total relevant account balances, 31 U.S.C. § 5321(a)(5)(C)(i). The

 5   Estate contends that the district court erred in viewing "shall be increased" as a

 6   reference to the maximum penalty set in the 1986 Statute, rather than as a comparison

 7   to the maximum set for non-willful failures; and indeed, subparagraph (C)(i) states

 8   that the maximum penalty "under subparagraph (B)(i)"--the subparagraph capping

 9   the penalty at $10,000 for non-willful failures--"shall be increased." But regardless of

10   the starting point for the increase, the maximum penalty was in fact increased, and

11   there is no ambiguity whatever as to the level to which it was increased. The 2004

12   Statute's "shall be increased" provision made it mandatory that a person who willfully

13   fails to file an FBAR be exposed to the possibility of a penalty that was increased to

14   $100,000 or 50 percent of the aggregate balance in the unreported accounts, whichever

15   is "greater."

16                   Plainly the Secretary has discretion in a given case to impose a penalty

17   that is below the ceiling provided by the statute: such flexibility is reflected in the

18   very essence of a level denominated a "maximum." Indeed, the Estate acknowledges


                                                - 17 -
 1   that the "shall" in the 2004 Statute "did not dictate a requirement to impose the

 2   maximum penalty in all cases," and that "Congress . . . did not make the maximum

 3   penalty mandatory--it left to the Secretary discretion as to how much penalty could be

 4   imposed under the permissible statutory maximum." (Estate brief on appeal at 24, 23

 5   (emphases added).) But for the 1987 Regulation to forbid--as the Estate contends--any

 6   assessment of a penalty as high as the ceiling set by the 2004 Statute is simply

 7   inconsistent with that statute. Adherence to the 1987 Regulation would shrink the

 8   discretion that was conferred on the Secretary by the 2004 Statute--providing less

 9   discretion than Congress believed was needed in order to deter willful disregard of

10   FBAR requirements.

11                Accordingly, contrary to the Estate's contention, we conclude that the

12   1987 Regulation and the 2004 Statute are not "harmonious" (Estate brief on appeal

13   at 25). Accord Norman v. United States, 942 F.3d 1111, 1117-18 (Fed. Cir. 2019)

14   ("Norman"); United States v. Horowitz, 978 F.3d 80, 90-91 (4th Cir. 2020) ("Horowitz");

15   United States v. Rum, 995 F.3d 882, 892 (11th Cir. 2021) ("Rum").

16                Of course, the 1987 Regulation--when it was adopted--was not

17   inconsistent with the maximum penalty that Congress had then set; the 1987

18   Regulation tracked the precise levels set out in the 1986 Statute. But the 1986 Statute's

                                              - 18 -
 1   penalty provisions were plainly amended by the 2004 Statute, and a regulation that

 2   "contravenes the plain language of the statute" is invalid, Lawrence + Memorial Hospital

 3   v. Burwell, 812 F.3d 257, 259 (2d Cir. 2016). Even a regulation that is not "technically

 4   inconsistent with the statutory language" is invalid "when that regulation is

 5   fundamentally at odds with the manifest congressional design." United States v. Vogel

 6   Fertilizer Co., 455 U.S. 16, 26 (1982) (internal quotation marks omitted). Thus, when

 7   Congress enacted the 2004 Statute stating that the maximum penalty "shall be

 8   increased," any continued adherence to the 1987 Regulation contravened both the

 9   plain language of the statute and the "manifest congressional design," id., embodied

10   in the 2004 Statute. As the Court of Appeals for the Federal Circuit in Norman stated

11   in rejecting an attempt to have the 1987 Regulation's penalty limitation applied

12   instead of the maximum provided by the 2004 Statute,

13                [i]t is well-settled that subsequently enacted or amended statutes
14                supersede prior inconsistent regulations. . . . A regulation that
15                contravenes a statute is invalid. . . . A regulation cannot override
16                a clearly stated statutory requirement. . . . It is well-settled that
17                when a regulation conflicts with a subsequently enacted statute, the
18                statute controls and voids that regulation. . . . Ms. Norman's position
19                to the contrary would inappropriately prevent all newly created
20                or amended statutes from taking effect until all inconsistent
21                regulations are amended or repealed.




                                               - 19 -
 1   Norman, 942 F.3d at 1118 (internal quotation marks omitted (emphases ours)); see, e.g.,

 2   Rum, 995 F.3d at 892 ("The plain text of § 5321(a)(5)(C) makes it clear that a willful

 3   penalty may exceed $100,000 because it states that the maximum penalty 'shall be . . .

 4   the greater of (I) $100,000, or (II) 50 percent of' . . . the balance of the account. The

 5   regulation was promulgated in 1987 and mirrored the language of the statute at that

 6   time but was never updated. '[T]he statute's language is hardly consistent with an intent

 7   by Congress to allow the Secretary to impose a lower maximum penalty by regulation; rather,

 8   Congress itself set a specific maximum penalty for a willful violation.'" (quoting

 9   Horowitz, 978 F.3d at 91 (emphases ours)); Horowitz, 978 F.3d at 91 ("[T]he 1987

10   regulation on which the Horowitzes rely was abrogated by Congress's 2004

11   amendment to the statute and therefore is no longer valid.").

12                Like our Sister Circuits, we decline to read the maximum penalty

13   provision in the 2004 Statute as having been rendered superfluous ab initio by the

14   Secretary's purported preexisting discretion to set a penalty maximum. Given the

15   2002 report of the Secretary himself to Congress as to the meager level of compliance

16   with the FBAR requirement--i.e., estimating that four of every five taxpayers who

17   were required to file FBARs, perhaps totaling as many as 800,000, were failing to do

18   so (see Secretary's 2002 Report to Congress at 6)--it seems surprising that the Secretary

                                               - 20 -
 1   would insist on maintaining the modest maximum penalty level provided in the

 2   superseded 1986 Statute and the 1987 Regulation, rather than the potentially much

 3   higher penalties enacted in the 2004 Statute. Or perhaps it should not be surprising,

 4   given that 20 years ago, the Supreme Court observed that "[t]he Treasury's relaxed

 5   approach to amending its regulations to track Code changes [wa]s well documented."

 6   United Dominion Industries, Inc. v. United States, 532 U.S. 822, 836 (2001). We note that

 7   the Secretary's 2002 delegation to FinCEN of BSA enforcement responsibility

 8   expressly (a) instructed that FinCEN was to "implement and administer the

 9   provisions of . . . the [BSA], . . . codified at," inter alia, "31 U.S.C. 5311 et seq.," and (b)

10   stated that "regulations . . . in effect or in use on the date of enactment of the USA

11   Patriot Act of 2001, shall continue in effect . . . until superseded or revised." Treasury

12   Order 180-01, 67 Fed. Reg. 64697 (emphases added). In any event, regardless of

13   Treasury's failure to have the 1987 Regulation deleted from the post-2004 Code of

14   Federal Regulations, "[a] regulation which does not" implement "the will of Congress

15   as expressed by the statute" and instead "operates to create a rule out of harmony

16   with the statute, is a mere nullity." Iglesias v. United States, 848 F.2d 362, 366-67 (2d

17   Cir. 1988) (internal quotation marks omitted).




                                                  - 21 -
 1                Our dissenting colleague argues that Treasury has "the obligation to

 2   follow its own regulations," dissenting opinion post at 2. In our view, this argument

 3   rests on two erroneous assumptions: first, that because the Secretary has discretion

 4   to elect whether, and to what extent below the statutory maximum, to impose a

 5   penalty for failure to file an FBAR, the Secretary also has the authority to issue a

 6   regulation setting the maximum penalty below the statutory maximum; and second,

 7   that the 1987 Regulation is a product of that discretion. Neither assumption is valid.

 8                First, in relying on 31 U.S.C. § 5314(b)(5), which states that the Secretary

 9   "may prescribe . . . other matters the Secretary considers necessary to carry out this

10   section," the dissent perceives a freestanding grant of authority to set a maximum

11   penalty that differs from that expressly set by the statute. See dissenting opinion post

12   at 5 & n.5. Nothing in such language authorizes the Secretary to promulgate a rule

13   that would nullify a statutory provision that was deemed necessary by Congress, see

14   generally Ragsdale, 535 U.S. at 86-88; generally, such a countermand could not be

15   thought to "carry out" the section. And here, "this section"--31 U.S.C. § 5314--

16   emphasizes the need to have United States persons keep records and "file reports" as

17   to their foreign financial transactions, id. § 5314(a). Given that, as discussed above,

18   Congress in 2004 raised the maximum penalty for such violations after being

                                              - 22 -
 1   informed by the Secretary that perhaps as many as 800,000 persons required to file

 2   FBARs were noncompliant, a regulation purporting to nullify the statutory increase

 3   plainly does not "carry out" Congress's goal of encouraging compliance with the

 4   FBAR requirement. For those persons who deem it worth an expense capped at

 5   $100,000 per account to achieve their concealment and/or tax-avoidance goals, the

 6   regulation instead encourages them to flout the FBAR requirement.

 7                Second, even assuming arguendo that the Secretary had been given

 8   authority to set a maximum penalty lower than the level specified in the statute, there

 9   is no basis for inferring that the 1987 Regulation was the product of either a desire to

10   promulgate a regulation that would have the force of law independently of the BSA

11   or a desire to reduce the Secretary's own discretion. Although Treasury engaged in

12   proposed rulemaking in August 1986, that notice-and-comment process involved a

13   rule designed to "correct[] a technical error in the [1985] regulations that implemented

14   [an] increase in [the] civil penalty amount made by" an amendment to the statute in

15   1984. Amendments to Implementing Regulations; the Bank Secrecy Act, 51 Fed. Reg.

16   30233, 30236 (Aug. 25, 1986). The provision that became the 1987 Regulation--which

17   parrots the 1986 Statute--was not part of the proposed rulemaking, because the 1986

18   Statute had not yet been enacted. Thereafter, the 1987 Regulation simply included the

                                              - 23 -
 1   penalty maximum provision enacted by the 1986 Statute, "to keep the regulations as

 2   current as possible." Amendments to Implementing Regulations Under the Bank

 3   Secrecy Act, 52 Fed. Reg. 11436, 11440 (April 8, 1987). And in stating a maximum

 4   penalty that parroted the 1986 Statute, the 1987 Regulation did not reduce the

 5   discretion accorded to the Secretary.

 6                "[T]he existence of a parroting regulation," i.e., one that "merely . . .

 7   paraphrase[s] the statutory language" rather than introducing a provision formulated

 8   in reliance on agency "expertise and experience," "does not change the fact that the

 9   question here is not the meaning of the regulation but the meaning of the statute."

10   Gonzales v. Oregon, 546 U.S. 243, 257 (2006) (emphasis added). The dissent, in seeking

11   to elevate the status of the 1987 Regulation, relies only on cases involving regulations

12   promulgated pursuant to a general grant of authority in a statutory scheme that

13   required agency interpretation; it cites no cases involving a regulation that either

14   tracked the statutory text or conflicted with the statutory text.

15                Finally, we note the Estate's argument that the penalty for Kahn's willful

16   failure to file an FBAR should be limited to a total of $200,000 under "'the rule of

17   lenity,'" which "'applies if, after considering text, structure, history, and purpose, there

18   remains a grievous ambiguity or uncertainty in the statute, such that the Court must

                                                - 24 -
 1   simply guess as to what Congress intended.'" (Estate brief on appeal at 42 (quoting

 2   Barber v. Thomas, 560 U.S. 474, 488 (2010) (emphasis ours).) Assuming that the rule of

 3   lenity is applicable to a civil rather than a criminal statute, we see no basis for its

 4   invocation here. There is no ambiguity or uncertainty as to what Congress intended

 5   in the 2004 Statute when it provided that the penalty for a willful failure to file an

 6   FBAR would be "the greater of" $100,000, or 50 percent of the aggregate balance of the

 7   accounts.

 8                In sum, we conclude that the district court correctly ruled that when the

 9   2004 Statute raised the maximum penalty that had been set in the 1986 Statute, the

10   2004 Statute superseded the 1987 Regulation's provision that had tracked the 1986

11   Statute.




12                                      CONCLUSION




13                We have considered all of the Estate's arguments on this appeal and have

14   found them to be without merit. The judgment of the district court is affirmed.




                                             - 25 -
19-3920
United States v. Kahn

MENASHI, Circuit Judge, dissenting:

       “It is a familiar rule of administrative law that an agency must
abide by its own regulations.” Fort Stewart Schs. v. Fed. Lab. Rels. Auth.,
495 U.S. 641, 654 (1990). 1 We call this rule “the Accardi principle” after
the case most associated with it, United States ex rel. Accardi v.
Shaughnessy 347 U.S. 260 (1954). 2 In this case, the Accardi principle
requires that we reverse the judgment of the district court.

       The Treasury Department’s current regulations provide that
the penalty for Harold Kahn’s willful failure to file a Report of Foreign
Bank and Financial Accounts (“FBAR”) may not exceed $100,000. See
31 C.F.R. § 1010.820(g)(2). This penalty falls within the statutorily
authorized range. See 31 U.S.C. § 5321(a)(5). While the governing
statute also authorizes penalties greater than $100,000, it nowhere
mandates that the Secretary impose a higher fine. See id. In fact, the
statute gives the Secretary discretion to impose no fine at all. See id.
§ 5321(a)(5)(A). The current regulation therefore does not conflict
with the governing statute and the Secretary must adhere to that
regulation as long as it remains in effect. The court, however, excuses




1 See also Fed. Defs. of N.Y., Inc. v. Fed. Bureau of Prisons, 954 F.3d 118, 130 (2d
Cir. 2020) (“Under deeply rooted principles of administrative law, not to
mention common sense, government agencies are generally required to
follow their own regulations.”); Mantena v. Johnson, 809 F.3d 721, 729 (2d
Cir. 2015) (“It is an abecedarian principle of administrative law that
agencies must comply with their own regulations.”) (quoting Manguriu v.
Lynch, 794 F.3d 119, 122 (1st Cir. 2015)).
2 See Thomas W. Merrill, The Accardi Principle, 74 Geo. Wash. L. Rev. 569,
569 (2006).
the Treasury Department from the obligation to follow its own
regulations. I dissent.

                                     I

      The parties in this case do not question the Accardi principle.
“[P]roperly promulgated, substantive agency regulations have the
force and effect of law.” Chrysler Corp. v. Brown, 441 U.S. 281, 295
(1979) (internal quotation marks omitted); see also Perez v. Mortg.
Bankers Ass’n, 575 U.S. 92, 96 (2015) (“Rules issued through the notice-
and-comment process are often referred to as ‘legislative rules’
because they have the ‘force and effect of law.’”). Therefore, such a
“regulation binds the government as much as the individuals subject
to the regulation.” Hammond v. Lenfest, 398 F.2d 705, 715 (2d Cir. 1968);
see also Service v. Dulles, 354 U.S. 363, 372 (1957) (“[R]egulations validly
prescribed by a government administrator are binding upon him as
well as the citizen.”). “[T]his principle holds even when the
administrative action under review is discretionary in nature.”
Service, 354 U.S. at 372; see also Hammond, 398 F.2d at 715 (“[T]his is no
less so because the governmental action is essentially discretionary in
nature.”).

      Accordingly, even when a governing statute does not
“obligate[]” an agency “to impose upon” itself “substantive and
procedural standards,” if the agency chooses to “do[] so,” it may “not,
so long as the [r]egulations remain[] unchanged, proceed without
regard to them.” Service, 354 U.S. at 388; see also Vitarelli v. Seaton, 359
U.S. 535, 540 (1959) (“[T]he Secretary ... was bound by the regulations
which he himself had promulgated for dealing with such cases, even
though without such regulations he could have discharged petitioner
summarily.”).


                                     2
       The Treasury Department has sometimes evaded standard
administrative law principles when enforcing the tax laws, 3 but the
Supreme Court has made clear that the Accardi principle applies in
the tax and non-tax context alike. See Ballard v. Comm'r, 544 U.S. 40, 59
(2005) (“However efficient the Tax Court’s current practice may be ...
[t]he Tax Court, like all other decisionmaking tribunals, is obliged to
follow its own Rules.”) (citing Service, 354 U.S. at 388, and Vitarelli, 359
U.S. at 540); see also Mayo Found. for Med. Educ. & Research v. United
States, 562 U.S. 44, 55 (2011) (“[W]e are not inclined to carve out an
approach to administrative review good for tax law only. To the
contrary, we have expressly recognized the importance of
maintaining a uniform approach to judicial review of administrative
action.”) (internal quotation marks and alterations omitted).

                                     II

       The current Treasury Department regulation governing
penalties for willful failures to file an FBAR provides that any penalty
is “not to exceed the greater of the amount (not to exceed $100,000)
equal to the balance in the account at the time of the violation, or
$25,000.” 31 C.F.R. § 1010.820(g)(2). The regulation thereby limits
FBAR penalties to a $100,000 maximum. The Treasury Department,
however, imposed a penalty over forty-two times that maximum—
$4,264,728 to be exact—for Kahn’s willful failure to file an FBAR.
Because this penalty is inconsistent with the governing regulation, the
Accardi principle requires us to reject the Department’s attempt to
collect it.


3 See Kristin E. Hickman, Administering the Tax System We Have, 63 Duke
L.J. 1717, 1718 (2014) (describing “tax departures from general
administrative-law norms”).

                                     3
      Recognizing this straightforward argument, the government—
and the court—insist that the relevant regulation is “invalid” because
it “was superseded by the 2004 amendment to the statute” that
“increase[ed] the penalty maximum” the agency may collect to above
$100,000. Ante at 4, 19. Of course, if the 2004 amendment did in fact
supersede the regulation, then the regulation would lack “the force
and effect of law” and no longer bind the Treasury Department. Perez,
575 U.S. at 96. A statute overrides a preexisting regulation when the
“regulation conflicts with [the] subsequently enacted statute.” Farrell
v. United States, 313 F.3d 1214, 1219 (9th Cir. 2002); see also Decker v.
Nw. Env’t Def. Ctr., 568 U.S. 597, 609 (2013) (“It is a basic tenet that
‘regulations, in order to be valid, must be consistent with the statute
under which they are promulgated.’”); Scofield v. Lewis, 251 F.2d 128,
132 (5th Cir. 1958) (“A Regulation, valid when promulgated, becomes
invalid upon the enactment of a statute in conflict with the
Regulation.”). The 2004 amendment, however, created no conflict
with the governing regulation.

      The amended statute provides that “[t]he Secretary of the
Treasury may impose a civil money penalty on any person who” fails
to file an FBAR. 31 U.S.C. § 5321(a)(5)(A) (emphasis added). For
nonwillful violations the statute directs that “the amount of any civil
penalty imposed ... shall not exceed $10,000.” Id. § 5321(a)(5)(B)(i). For
willful violations, on the other hand, the statute specifies that “the
maximum penalty under subparagraph (B)(i) shall be increased to the
greater of—$100,000, or 50 percent of ... the balance in the account at
the time of the violation.” Id. § 5321(a)(5)(C)-(D).

      While the court is correct that the statute allows the Secretary to
impose a penalty in excess of the $100,000 regulatory cap, it errs in
interpreting the statute to require that the Secretary subject violators
                                    4
to an increased penalty—or even a “potentially” increased penalty.
Ante at 21. The statute does not require the Secretary to do anything.
It merely states that the Secretary “may impose a civil money penalty”
subject to the limitations set out in that provision. Id. § 5321(a)(5)(A).
By the statute’s own terms, the Secretary may respond to violations
by imposing any penalty up to the statutory maximum or even no
penalty at all. 4

         Because the statute grants the Secretary the discretion to
impose any penalty ranging from zero dollars to the statutory
maximum, and because Congress has also granted the Secretary
rulemaking authority to guide her exercise of that discretion, 5 the
Secretary may promulgate and enforce a rule setting the applicable
fines at any point from zero to the statutory maximum. The Accardi
principle rests on the premise that agencies may constrain their
statutorily granted discretion through regulation. 6 In both Accardi

4 The government agrees that the statute confers such discretion and
requires no particular penalty. See Oral Argument Audio Recording at
11:07-20 (“The Secretary has, under the language of the amended statute,
the discretion whether to impose the civil penalty and where in the range
to situate it up to the statutory maximum.”). The government also agrees
that the Secretary would not violate the statute if, through an exercise of her
discretion, she never imposed a penalty greater than $100,000 (the limit
under the current regulation) in any case. See id. at 15:18-50.
5   See 31 U.S.C. § 5314(b)(5); see also id. § 5318(a).
6  The government—unlike the court, apparently, see ante at 22-23—
recognizes that this general rule applies in the context of the FBAR penalty
statute. At oral argument, the government conceded that the Secretary
could promulgate a regulation identifying categories of willful FBAR
violations and setting forth a schedule of fines—including regulatory
maximums—that would apply to those categories. Oral Argument Audio
Recording at 11:39-12:22; 13:04-27.

                                           5
and Service, the Supreme Court acknowledged that the governing
statutes granted the agency administrator far broader discretion than
the agency’s regulations allowed, but the Court nevertheless held the
agency to regulations that limited its discretion beyond the statutory
constraints. 7 In the same way, the regulation currently codified at 31
C.F.R. § 1010.820(g)(2), which limits the FBAR penalty to a maximum
of $100,000, represents a due exercise of the Secretary’s authority that
limits her discretion beyond the statutory constraints. “[H]aving” so
exercised that authority, the Secretary may “not, so long as the
[r]egulations remained unchanged, proceed without regard to them,”
Service 354 U.S. at 388, “even though without such regulations [s]he
could” impose a fine that exceeds $100,000, Vitarelli, 359 U.S. at 540.

       The court responds to this argument by watering down the
Accardi principle. While the court admits that the statute “plainly”
gives “the Secretary ... discretion in a given case to impose a penalty


7 “In ... Accardi ... regulations of the Attorney General delegated certain of
his discretionary powers to the Board of Immigration Appeals and required
that Board to exercise its own discretion on appeals in deportation cases.
The Court held that so long as the Attorney General’s regulations remained
operative, he denied himself the authority to exercise the discretion
delegated to the Board even though the original authority was his and he
could reassert it by amending the regulations.” United States v. Nixon, 418
U.S. 683, 695-96 (1974); see also Accardi, 347 U.S. at 262-63, 265-67. Similarly,
in Service, the governing statute provided that “the Secretary of State may,
in his absolute discretion, ... terminate the employment of any officer or
employee of the Department of State or of the Foreign Service of the United
States whenever he shall deem such termination necessary or advisable in
the interests of the United States.” 354 U.S. at 370. Yet the Supreme Court
reversed the Secretary’s decision to discharge an employee pursuant to that
authority because the Secretary did not abide by applicable regulations that
constrained the exercise of his discretion. See id. at 365-67, 385-89.

                                       6
that is below the ceiling provided by the statute,” ante at 18, the court
concludes that the statute does not “permit[] the Secretary to establish
[a lower] maximum permissible penalty for failures to file FBARs,” ante
at 17 (emphasis added). In other words—even though the statute
confers on the Secretary both discretion to choose penalties within the
statutory range and to promulgate binding regulations—the statute
for some reason does not allow the Secretary to cabin her own
discretion through those rules. 8

      The court offers two arguments to support its conclusion.
Neither is persuasive. First, the court seizes on the statutory language
providing that, for willful violations, “the maximum penalty ... shall
be increased to the greater of—$100,000, or 50 percent of ... the balance
in the account at the time of the violation.” 31 U.S.C. § 5321(a)(5)(C)-
(D) (emphasis added); see ante at 16-18. The court understands this
language to “mandat[e] that a person who willfully fails to file an
FBAR be exposed to the possibility of a penalty that was increased to
$100,000 or 50 percent of the aggregate balance in the unreported
accounts, whichever is ‘greater.’” Ante at 17; see also Norman v. United

8  The court does not describe the contours of its new limitation on an
agency’s authority to cabin its own discretion. Here, the agency apparently
is not allowed to set a maximum penalty below the statutory maximum.
Could it set maximum penalties that apply in specified circumstances, as
the government believes, or is the prohibition on altering the statutory
maximum absolute, as the court seems to suggest? See supra note 6. Could
the Secretary set forth factors that the IRS must consider before imposing a
penalty or—because those factors are not specified by statute—would that
impermissibly restrict the “maximum permissible penalty” that applies to
regulated parties? Ante at 17. From now on, when an agency wants to be
excused from the burden of complying with or amending its regulations, it
may argue that its regulations impermissibly restrict its discretion beyond
the statutory maximum. The court does not set limits on this new doctrine.

                                     7
States, 942 F.3d 1111, 1117 (Fed. Cir. 2019) (adopting a similar
interpretation). But when read in context, the language that the
maximum penalty “shall be increased” does not mandate that the
Secretary take or refrain from taking any action with respect to a
violator’s exposure to a penalty. Before setting out the penalty
applicable to willful violations, the statute, in subparagraph (B)(i),
provides that the penalties for FBAR violations generally “shall not
exceed $10,000.” 31 U.S.C. § 5321(a)(5)(B)(i). Subparagraphs (C) and
(D) in turn provide that, in cases of willful violations, “the maximum
penalty under subparagraph (B)(i) shall be increased to the greater of—
$100,000, or 50 percent of ... the balance in the account at the time of
the violation.” (emphasis added). The statute uses the phrase “shall
be increased” to indicate that the lower statutory maximum provided
“under subparagraph (B)(i)” will be modified for willful violations.
That language is not directed either at the Secretary or at her exercise
of the discretion the statute confers. This provision simply does not
“mandat[e]” that the Secretary ensure that willful violators remain
“exposed to the possibility of a penalty” of up to 50 percent of the
balance in the unreported accounts. Ante at 17. 9


9 The court cites Mach Mining, LLC v. EEOC for the proposition that “the
word ‘shall’ is ‘mandatory, not ‘precatory.’” Ante at 16-17 (quoting 575 U.S.
480, 486 (2015)). That is a non-sequitur. Nobody disputes that
§ 5321(a)(5)(C)-(D) raises the statutorily authorized maximum penalty from
what it would have been in the absence of those subparagraphs. The current
regulation does not purport to change the statutory maximum or otherwise
“nullify [that] statutory provision.” Ante at 22. The question is whether the
“shall be increased” language acts as a limitation on the Secretary’s exercise
of her discretion under the statute. In this sense, the statute in Mach Mining
provides a useful contrast to the FBAR penalty statute because it illustrates
the kind of language Congress uses when it wants to impose a requirement
on an agency. In Mach Mining, the Court considered a provision directing

                                      8
      Second, the court invokes the notion that “[e]ven a regulation
that is not ‘technically inconsistent with the statutory language’ is
invalid ‘when that regulation is fundamentally at odds with the
manifest congressional design.’” Ante at 19 (quoting United States v.
Vogel Fertilizer Co., 455 U.S. 16, 26 (1982)). Yet the only applicable
principle “manifest” from the “design” of the statute Congress
enacted is that the Secretary has discretion to impose any penalty up
to the statutory maximum. Nothing in the statute manifests a
congressional purpose to suspend the regular rule that an agency may
constrain its discretion through regulation.

      To the extent that the court considers the legislative history it
discusses to manifest a design inconsistent with the current
regulation, the Supreme Court has told us that “[l]egislative history,
for those who take it into account, is meant to clear up ambiguity.”
Milner v. Dep’t of Navy, 562 U.S. 562, 574 (2011). When “[t]he text is
clear … we need not consider ... extra-textual evidence.” NLRB v. SW
Gen., Inc., 137 S. Ct. 929, 942 (2017). In fact, Vogel and the cases on
which it relied—Rowan Cos. v. United States, 452 U.S. 247 (1981), and
National Muffler Dealers Ass’n v. United States (1979), see Vogel, 455 U.S.
at 24-26—form a body of pre-Chevron tax jurisprudence from which


that “the Commission shall endeavor to eliminate any ... alleged unlawful
employment practice by informal methods of conference, conciliation, and
persuasion.” 42 U.S.C. § 2000e-5(b); see Mach Mining, 575 U.S. at 486. That
language, the Court said, “imposes” a “duty” on the EEOC to “tell the
employer about [a] claim” and “provide the employer with an opportunity
to discuss the matter in an effort to achieve voluntary compliance.” Mach
Mining, 575 U.S. at 486, 488. The “shall be increased” language in the FBAR
statute, by contrast, is not addressed to the Secretary but only to “the
maximum penalty under subparagraph (B)(i),” 31 U.S.C. § 5321(a)(5)(C),
and the court errs in reading it to impose a constraint on the Secretary.

                                    9
the Supreme Court has since distanced itself. “Since Rowan and Vogel
were decided ... the administrative landscape has changed
significantly,” and the Court’s more recent precedents “rather than
National Muffler and Rowan, provide the appropriate framework for
evaluating” agency action. Mayo Found., 562 U.S. at 56-57. In this case,
the FBAR penalty statute clearly gives the Secretary discretion to
impose any penalty beneath the statutory maximum and contains no
language indicating that this discretion is constrained. Under the
Supreme Court’s more recent precedents, therefore, we may not read
a constraint into the statute and disregard the general rule that an
agency may constrain its discretion through regulation. Nor may we
decline to apply the Accardi principle by excusing the Treasury
Department from following its own regulations. 10



10 The court further supports its decision to allow the Treasury Department
to disregard its regulation by asserting that the regulation was not
“formulated in reliance on agency ‘expertise and experience.’” Ante at 23-
24 (quoting Gonzales v. Oregon, 546 U.S. 243, 257 (2006)). Agency
regulations, however, “have the force and effect of law.” Chrysler Corp, 441
U.S. at 295. The notion that a regulation may be disregarded if a court
determines the regulation did not sufficiently implicate the agency’s
expertise is extraordinary, and the court’s reliance on Gonzales v. Oregon for
that novel proposition is misplaced. That case addressed whether Chevron
or Auer deference applied to an interpretive rule that “elaborat[ed]” on a
regulation that did “little more than restate the terms of [a] statute.” Id. at
255-57. The Court held that the Auer framework was “inapplicable” because
“the existence of a parroting regulation does not change the fact that the
question here is not the meaning of the regulation but the meaning of the
statute.” Id. at 256-57. The case before us does not concern whether we
should defer to the Treasury Department’s interpretation of a regulation or
a statute. The question is whether the FBAR penalty regulation is valid.
Nothing in Gonzales v. Oregon suggests that “parroting regulation[s]” have
some lesser degree of legal force than other regulations.

                                      10
      To be sure, the Secretary may amend or repeal the regulation
that caps the penalty below the statutory maximum. But “[s]o long as
this regulation is extant it has the force of law.” Nixon, 418 U.S. at 695.
“Here, as in Accardi, it is theoretically possible for the [Secretary] to
amend or revoke the regulation [capping the FBAR penalty at
$100,000]. But [s]he has not done so. So long as this regulation remains
in force the Executive Branch is bound by it.” Id. at 696.

                              *      *      *

      “[I]f troubled by the consequences” produced by standard
administrative law principles, the Treasury Department may “amend
its regulations” if it desires a different outcome. Mayo Found., 562 U.S.
at 55. Yet by affirming the district court’s judgment and allowing the
Treasury Department to collect the $4,264,728 penalty it imposed on
Harold Kahn—a penalty that exceeds the Department’s stated
regulatory maximum by over four-thousand percent—the court
departs    from    basic    administrative      law   and    unjustifiably
accommodates “the Treasury’s relaxed approach to amending its
regulations,” ante at 21 (quoting United Dominion Indus., Inc. v. United
States, 532 U.S. 822, 836 (2001)). I therefore dissent.




                                    11